EX-99.1 For Additional Information, please contact J.P. Morgan Chase Commercial Mortgage Securities Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2013-C13 Payment Date: 8/17/17 8480 Stagecoach Circle Record Date: 7/31/17 Frederick, MD 21701-4747 Determination Date: 8/11/17 DISTRIBUTION DATE STATEMENT Table of Contents STATEMENT SECTIONS PAGE(s) Certificate Distribution Detail 2 Certificate Factor Detail 3 Reconciliation Detail 4 Other Required Information 5 Cash Reconciliation 6 Current Mortgage Loan and Property Stratification Tables 7 - 9 Mortgage Loan Detail 10 - 11 NOI Detail 12 - 13 Principal Prepayment Detail 14 Historical Detail 15 Delinquency Loan Detail 16 Specially Serviced Loan Detail 17 - 18 Advance Summary 19 Modified Loan Detail 20 Historical Liquidated Loan Detail 21 Historical Bond/Collateral Loss Reconciliation Detail 22 Interest Shortfall Reconciliation Detail 23 - 24 Defeased Loan Detail 25 Depositor Master Servicer Special Servicer Senior Trust Advisor J.P. Morgan Chase Commercial Mortgage Midland Loan Services KeyBank National Association Pentalpha Surveillance LLC Securities Corp. A Division of PNC Bank, N.A. 11501 Outlook Street PO Box 4839 383 Madison Avenue 10851 Mastin Street, Building 82 Suite 300 Greenwich, CT 06831 New York, NY 10179 Overland Park, KS 66210 Overland Park, KS 66211 Contact: Brian Baker Contact: Heather Wagner Contact: Andy Lindenman Contact: Don Simon Phone Number: (212) 834-3813 Phone Number: (913) 253-9570 Phone Number: (913) 317-4372 Phone Number (203) 660-6100 This report is compiled by Wells Fargo Bank, N.A. from information provided by third parties. Wells Fargo Bank, N.A. has not independently confirmed the accuracy of the information. Please visit www.ctslink.com for additional information and special notices. In addition, certificateholders may register online for email notification when special notices are posted. For information or assistance please call 866-846-4526. Copyright 2017, Wells Fargo Bank, N.A. Page 1 of 25 Certificate Distribution Detail Class CUSIP Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Current Rate Balance Balance Distribution Distribution Penalties Additional Trust Fund Expenses Distribution Balance Subordination Level (1) A-1 46640JAN7 1.302900% 55,992,000.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% A-2 46640JAP2 2.665000% 203,174,000.00 201,571,544.38 1,286,786.57 447,656.80 0.00 0.00 1,734,443.37 200,284,757.81 31.96% A-3 46640JAQ0 3.525000% 20,130,000.00 20,130,000.00 0.00 59,131.88 0.00 0.00 59,131.88 20,130,000.00 31.96% A-4 46640JAR8 3.993600% 324,319,000.00 324,319,000.00 0.00 1,079,333.63 0.00 0.00 1,079,333.63 324,319,000.00 31.96% A-SB 46640JAS6 3.413700% 69,207,000.00 69,207,000.00 0.00 196,876.61 0.00 0.00 196,876.61 69,207,000.00 31.96% A-S 46640JAV9 4.187596% 70,887,000.00 70,887,000.00 0.00 247,371.79 0.00 0.00 247,371.79 70,887,000.00 24.10% B 46640JAW7 4.187596% 68,484,000.00 68,484,000.00 0.00 238,986.13 0.00 0.00 238,986.13 68,484,000.00 16.51% C 46640JAX5 4.187596% 42,051,000.00 42,051,000.00 0.00 146,743.85 0.00 0.00 146,743.85 42,051,000.00 11.85% D 46640JAC1 4.187596% 37,246,000.00 37,246,000.00 0.00 129,976.01 0.00 0.00 129,976.01 37,246,000.00 7.72% E 46640JAE7 3.986000% 21,626,000.00 21,626,000.00 0.00 71,834.36 0.00 0.00 71,834.36 21,626,000.00 5.33% F 46640JAG2 3.986000% 16,820,000.00 16,820,000.00 0.00 55,870.43 0.00 0.00 55,870.43 16,820,000.00 3.46% NR 46640JAJ6 3.986000% 31,238,664.00 31,238,664.00 0.00 103,764.43 0.00 0.00 103,764.43 31,238,664.00 0.00% LP NA 0.000000% 100.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% R 46640JAL1 0.000000% 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% Totals 961,174,764.00 903,580,208.38 1,286,786.57 2,777,545.92 0.00 0.00 4,064,332.49 902,293,421.81 Class CUSIP Pass-Through Original Notional Beginning Notional Interest Prepayment Total Ending Notional Rate Amount Amount Distribution Penalties Distribution Amount X-A 46640JAT4 0.636520% 743,709,000.00 686,114,544.38 363,938.31 0.00 363,938.31 684,827,757.81 X-C 46640JAA5 0.201596% 69,684,664.00 69,684,664.00 11,706.82 0.00 11,706.82 69,684,664.00 (1) Calculated by taking (A) the sum of the ending certificate balance of all classes less (B) the sum of (i) the ending certificate balance of the designated class and (ii) the ending certificate balance of all classes which are not subordinate to the designated class and dividing the result by (A). Copyright 2017, Wells Fargo Bank, N.A. Page 2 of 25 Certificate Factor Detail Beginning Principal Interest Prepayment Realized Loss / Ending Class CUSIP Balance Distribution Distribution Penalties Additional Trust Balance Fund Expenses A-1 46640JAN7 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 A-2 46640JAP2 992.11289033 6.33342145 2.20331735 0.00000000 0.00000000 985.77946888 A-3 46640JAQ0 1,000.00000000 0.00000000 2.93750025 0.00000000 0.00000000 1,000.00000000 A-4 46640JAR8 1,000.00000000 0.00000000 3.32799999 0.00000000 0.00000000 1,000.00000000 A-SB 46640JAS6 1,000.00000000 0.00000000 2.84474995 0.00000000 0.00000000 1,000.00000000 A-S 46640JAV9 1,000.00000000 0.00000000 3.48966369 0.00000000 0.00000000 1,000.00000000 B 46640JAW7 1,000.00000000 0.00000000 3.48966372 0.00000000 0.00000000 1,000.00000000 C 46640JAX5 1,000.00000000 0.00000000 3.48966374 0.00000000 0.00000000 1,000.00000000 D 46640JAC1 1,000.00000000 0.00000000 3.48966359 0.00000000 0.00000000 1,000.00000000 E 46640JAE7 1,000.00000000 0.00000000 3.32166651 0.00000000 0.00000000 1,000.00000000 F 46640JAG2 1,000.00000000 0.00000000 3.32166647 0.00000000 0.00000000 1,000.00000000 NR 46640JAJ6 1,000.00000000 0.00000000 3.32166670 0.00000000 0.00000000 1,000.00000000 LP NA 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 R 46640JAL1 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 Class CUSIP Beginning Notional Interest Prepayment Ending Notional Amount Distribution Penalties Amount X-A 46640JAT4 922.55780740 0.48935580 0.00000000 920.82757881 X-C 46640JAA5 1,000.00000000 0.16799708 0.00000000 1,000.00000000 Copyright 2017, Wells Fargo Bank, N.A. Page 3 of 25 Reconciliation Detail Principal Reconciliation Loan Group Stated Beginning Principal Unpaid Beginning Scheduled Principal Unscheduled Principal Realized Loss Stated Ending Unpaid Ending Current Principal Balance Principal Balance Principal Adjustments Principal Balance Principal Balance Distribution Amount Total 903,580,208.67 903,618,529.98 1,286,786.57 0.00 0.00 0.00 902,293,422.10 902,293,422.10 1,286,786.57 Certificate Interest Reconciliation Accrual Accrual Accrued Net Aggregate Distributable Distributable WAC CAP Interest Interest Remaining Unpaid Class Dates Days Certificate Prepayment Certificate Certificate Interest Shortfall Shortfall/(Excess) Distribution Distributable Interest Interest Shortfall Interest Adjustment Certificate Interest A-1 N/A N/A 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 A-2 07/01/2017 - 07/30/2017 30 447,656.80 0.00 447,656.80 0.00 0.00 0.00 447,656.80 0.00 A-3 07/01/2017 - 07/30/2017 30 59,131.88 0.00 59,131.88 0.00 0.00 0.00 59,131.88 0.00 A-4 07/01/2017 - 07/30/2017 30 1,079,333.63 0.00 1,079,333.63 0.00 0.00 0.00 1,079,333.63 0.00 A-SB 07/01/2017 - 07/30/2017 30 196,876.61 0.00 196,876.61 0.00 0.00 0.00 196,876.61 0.00 A-S 07/01/2017 - 07/30/2017 30 247,371.79 0.00 247,371.79 0.00 0.00 0.00 247,371.79 0.00 B 07/01/2017 - 07/30/2017 30 238,986.13 0.00 238,986.13 0.00 0.00 0.00 238,986.13 0.00 C 07/01/2017 - 07/30/2017 30 146,743.85 0.00 146,743.85 0.00 0.00 0.00 146,743.85 0.00 D 07/01/2017 - 07/30/2017 30 129,976.01 0.00 129,976.01 0.00 0.00 0.00 129,976.01 0.00 E 07/01/2017 - 07/30/2017 30 71,834.36 0.00 71,834.36 0.00 0.00 0.00 71,834.36 0.00 F 07/01/2017 - 07/30/2017 30 55,870.43 0.00 55,870.43 0.00 0.00 0.00 55,870.43 0.00 NR 07/01/2017 - 07/30/2017 30 103,764.43 0.00 103,764.43 0.00 0.00 0.00 103,764.43 1,814.49 X-A 07/01/2017 - 07/30/2017 30 363,938.31 0.00 363,938.31 0.00 0.00 0.00 363,938.31 0.00 X-C 07/01/2017 - 07/30/2017 30 11,706.82 0.00 11,706.82 0.00 0.00 0.00 11,706.82 0.00 Totals 3,153,191.05 0.00 3,153,191.05 0.00 0.00 0.00 3,153,191.05 1,814.49 Copyright 2017, Wells Fargo Bank, N.A. Page 4 of 25 Other Required Information Available Distribution Amount (1) 4,439,977.62 Appraisal Reduction Amount Loan Loan Appraisal Cumulative Date Appraisal Number Group Reduction ASER Reduction Amount Amount Effected None Total (1) The Available Distribution Amount includes any Prepayment Premiums . Copyright 2017, Wells Fargo Bank, N.A. Page 5 of 25 Cash Reconciliation Detail Total Funds Collected Total Funds Distributed Interest: Fees: Scheduled Interest 3,166,130.38 Master Servicing Fee - Midland Loan Services 7,259.31 Interest reductions due to Nonrecoverability Determinations 0.00 Trustee & Certificate Administrator Fee - Wells Fargo Bank, N.A. 3,656.99 Interest Adjustments 0.00 Senior Trust Advisor Fee - Pentalpha Surveillance LLC 1,633.97 Deferred Interest 0.00 CREFC License Fee 389.04 ARD Interest 0.00 Total Fees 12,939.32 Net Prepayment Interest Shortfall 0.00 Additional Trust Fund Expenses: Net Prepayment Interest Excess 0.00 Extension Interest 0.00 Reimbursement for Interest on Advances 0.00 Interest Reserve Withdrawal 0.00 ASER Amount 0.00 Special Servicing Fee 0.00 Total Interest Collected 3,166,130.38 Rating Agency Expenses 0.00 Principal: Attorney Fees & Expenses 0.00 Scheduled Principal 1,286,786.57 Bankruptcy Expense 0.00 Unscheduled Principal 0.00 Taxes Imposed on Trust Fund 0.00 Principal Prepayments 0.00 Non-Recoverable Advances 0.00 Collection of Principal after Maturity Date 0.00 Workout Delayed Reimbursement Amounts 0.00 Recoveries from Liquidation and Insurance Proceeds 0.00 Other Expenses 0.00 Excess of Prior Principal Amounts paid 0.00 Total Additional Trust Fund Expenses 0.00 Curtailments 0.00 Negative Amortization 0.00 Interest Reserve Deposit 0.00 Principal Adjustments 0.00 Total Principal Collected 1,286,786.57 Payments to Certificateholders & Others: Other: Interest Distribution 3,153,191.05 Prepayment Penalties/Yield Maintenance 0.00 Principal Distribution 1,286,786.57 Repayment Fees 0.00 Prepayment Penalties/Yield Maintenance 0.00 Borrower Option Extension Fees 0.00 Borrower Option Extension Fees 0.00 Excess Liquidation Proceeds 0.00 Equity Payments Paid 0.00 Net Swap Counterparty Payments Received 0.00 Net Swap Counterparty Payments Paid 0.00 Total Other Collected: 0.00 Total Payments to Certificateholders & Others 4,439,977.62 Total Funds Collected 4,452,916.95 Total Funds Distributed 4,452,916.94 Copyright 2017, Wells Fargo Bank, N.A. Page 6 of 25 Current Mortgage Loan and Property Stratification Tables Scheduled Balance Aggregate Pool State (3) Scheduled # of Scheduled % of WAM WAC Weighted State # of Scheduled % of WAM WAC Weighted Balance Loans Balance Agg. Bal. (2) Avg DSCR (1) Props Balance Agg. Bal. (2) Avg DSCR (1) Defeased 5 53,674,599.87 5.95 37 4.4118 NAP Defeased 5 53,674,599.87 5.95 37 4.4118 NAP $9,999,999 or less 14 76,308,154.15 8.46 46 4.3343 2.275794 Alabama 5 54,959,891.69 6.09 69 3.7651 2.904978 $10,000,000 to $19,999,999 13 171,438,072.93 19.00 61 4.0742 2.357565 Arizona 6 98,655,097.11 10.93 35 3.7618 2.308756 $20,000,000 to $29,999,999 4 89,681,562.51 9.94 62 4.1842 1.632423 Arkansas 2 3,974,095.01 0.44 69 3.8111 2.360000 $30,000,000 to $49,999,999 3 117,777,793.29 13.05 70 4.0719 2.090271 California 4 88,323,876.31 9.79 23 4.3654 1.924302 $50,000,000 to $99,999,999 5 393,413,239.35 43.60 53 3.9417 2.048937 Connecticut 1 20,145,993.36 2.23 71 4.1875 1.690000 $100,000,000 or Greater 0 0.00 0.00 0 0.0000 0.000000 Florida 8 111,094,686.90 12.31 62 4.0755 1.822208 Illinois 2 821,900.15 0.09 5 4.2400 1.654707 Totals 44 902,293,422.10 100.00 56 4.0691 2.059981 Indiana 1 1,360,524.03 0.15 5 4.2400 1.654707 Louisiana 1 5,495,044.96 0.61 69 3.8111 2.360000 Michigan 1 2,172,047.86 0.24 67 5.0600 1.410000 Minnesota 1 88,888,890.10 9.85 69 4.0000 1.380000 Mississippi 2 852,452.95 0.09 5 4.2400 1.654707 Missouri 2 18,561,331.73 2.06 71 4.4608 1.613028 Nebraska 1 9,344,252.58 1.04 69 3.8111 2.360000 New York 5 154,904,615.23 17.17 70 4.1006 2.677926 North Carolina 1 6,070,418.98 0.67 69 3.8111 2.360000 Ohio 1 1,783,806.96 0.20 70 5.1900 1.670000 Oklahoma 1 470,797.17 0.05 5 4.2400 1.654707 Oregon 4 36,128,950.13 4.00 57 3.9102 2.099623 South Carolina 4 24,687,701.92 2.74 34 4.2304 1.872020 Tennessee 2 39,304,381.38 4.36 70 4.1198 1.570610 Texas 2 24,872,458.63 2.76 71 4.1459 1.543497 Virginia 1 15,374,529.19 1.70 70 3.8111 2.360000 See footnotes on last page of this section. Washington 2 7,017,085.08 0.78 69 4.2000 2.520000 West Virginia 1 3,592,832.99 0.40 71 4.5800 1.300000 Wisconsin 3 29,761,159.78 3.30 47 3.8714 2.143660 Totals 69 902,293,422.10 100.00 56 4.0691 2.059981 Copyright 2017, Wells Fargo Bank, N.A. Page 7 of 25 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Debt Service Coverage Ratio (1) Property Type (3) Debt Service # of Scheduled % of WAM WAC Weighted Property # of Scheduled % of WAM WAC Weighted Coverage Ratio Loans Balance Agg. Bal. (2) Avg DSCR (1) Type Props Balance Agg. Bal. (2) Avg DSCR (1) Defeased 5 53,674,599.87 5.95 37 4.4118 NAP Defeased 5 53,674,599.87 5.95 37 4.4118 NAP 1.30 or less 5 66,627,089.62 7.38 71 4.4833 1.257229 Industrial 15 98,125,802.77 10.88 69 3.8111 2.360000 1.31 to 1.40 2 131,262,068.16 14.55 69 3.9839 1.370625 Lodging 4 35,402,856.76 3.92 22 4.3019 2.285478 1.41 to 1.50 3 24,036,213.80 2.66 52 4.4861 1.422405 Mixed Use 4 256,506,902.02 28.43 53 4.1778 1.781152 1.51 to 1.60 2 11,753,326.63 1.30 71 4.5463 1.532070 Mobile Home Park 7 31,042,388.13 3.44 56 4.3614 1.591133 1.61 to 1.75 7 77,333,313.65 8.57 65 4.4349 1.710189 Multi-Family 10 166,086,782.32 18.41 60 4.1128 1.760907 1.76 to 2.00 5 136,199,461.55 15.09 29 4.2407 1.873135 Office 5 68,199,862.31 7.56 71 4.1872 2.357182 2.01 to 2.25 3 116,300,133.22 12.89 62 4.0440 2.138703 Retail 16 152,029,653.99 16.85 52 3.5637 2.857520 2.26 or Greater 12 285,107,215.60 31.60 58 3.7214 2.891979 Self Storage 3 41,224,573.89 4.57 70 4.6332 1.700263 Totals 44 902,293,422.10 100.00 56 4.0691 2.059981 Totals 69 902,293,422.10 100.00 56 4.0691 2.059981 Note Rate Seasoning Note # of Scheduled % of WAM Weighted # of Scheduled % of WAM Weighted Rate Loans Balance Agg. (2) WAC Avg DSCR (1) Seasoning Loans Balance Agg. (2) WAC Avg DSCR (1) Bal. Bal. Defeased 5 53,674,599.87 5.95 37 4.4118 NAP Defeased 5 53,674,599.87 5.95 37 4.4118 NAP 4.00000% or less 13 424,464,475.46 47.04 60 3.7539 2.338796 12 months or less 0 0.00 0.00 0 0.0000 0.000000 4.00001% to 4.30000% 11 212,337,210.24 23.53 62 4.1322 1.995145 13 to 24 months 0 0.00 0.00 0 0.0000 0.000000 4.30001% to 4.55000% 7 131,770,688.20 14.60 35 4.4724 1.723001 25 to 36 months 0 0.00 0.00 0 0.0000 0.000000 4.55001% to 4.75000% 5 73,657,225.54 8.16 63 4.6524 1.673881 37 to 48 months 0 0.00 0.00 0 0.0000 0.000000 4.75001% to 4.95000% 1 2,433,367.97 0.27 71 4.8000 1.540000 49 months or greater 39 848,618,822.23 94.05 57 4.0475 2.093405 4.95001% to 5.15000% 1 2,172,047.86 0.24 67 5.0600 1.410000 5.15001 or Greater 1 1,783,806.96 0.20 70 5.1900 1.670000 Totals 44 902,293,422.10 100.00 56 4.0691 2.059981 Totals 44 902,293,422.10 100.00 56 4.0691 2.059981 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 8 of 25 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Anticipated Remaining Term (ARD and Balloon Loans) Anticipated Remaining # of Scheduled % of WAM WAC Weighted Term (2) Loans Balance Agg. (2) Avg DSCR (1) Bal. Defeased 5 53,674,599.87 5.95 37 4.4118 NAP 60 months or less 9 196,408,936.20 21.77 15 3.9643 2.129711 61 months to 84 months 30 652,209,886.03 72.28 70 4.0725 2.082471 85 months or Greater 0 0.00 0.00 0 0.0000 0.000000 Totals 44 902,293,422.10 100.00 56 4.0691 2.059981 Remaining Amortization Term (ARD and Balloon Loans) Age of Most Recent NOI Remaining Amortization # of Scheduled % of WAM Weighted Age of Most # of Scheduled % of WAM WAC Weighted Term Loans Balance Agg. (2) WAC Avg DSCR (1) Recent NOI Loans Balance Agg. (2) Avg DSCR (1) Bal. Bal. Defeased 5 53,674,599.87 5.95 37 4.4118 NAP Defeased 5 53,674,599.87 5.95 37 4.4118 NAP Interest Only 5 166,500,000.00 18.45 70 3.8973 2.955556 Underwriter's Information 5 165,796,654.50 18.38 67 3.9219 1.988978 299 Months or Less 8 153,042,451.11 16.96 58 4.0369 2.225646 12 months or less 33 650,917,552.50 72.14 54 4.0485 2.136836 300 to 330 Months 26 529,076,371.12 58.64 53 4.0978 1.783834 13 to 24 months 1 31,904,615.23 3.54 70 4.6780 1.750000 331 Months or Greater 0 0.00 0.00 0 0.0000 0.000000 25 months or greater 0 0.00 0.00 0 0.0000 0.000000 Totals 44 902,293,422.10 100.00 56 4.0691 2.059981 Totals 44 902,293,422.10 100.00 56 4.0691 2.059981 (1) Debt Service Coverage Ratios are updated periodically as new NOI figures become available from borrowers on an asset level. In all cases the most current DSCR provided by the Servicer is used. To the extent that no DSCR is provided by the Servicer, information from the offering document is used. The debt service coverage ratio information was provided to the Certificate Administrator by the Master Servicer and the Certificate Administrator has not independently confirmed the accuracy of such information. (2) Anticipated Remaining Term and WAM are each calculated based upon the term from the current month to the earlier of the Anticipated Repayment Date, if applicable, and the Maturity Date. (3) Data in this table was calculated by allocating pro-rata the current loan information to the properties based upon the Cut-off Date Balance of the related mortgage loan as disclosed in the offering document. The Scheduled Balance Totals reflect the aggregate balances of all pooled loans as reported in the CREFC Loan Periodic Update File. To the extent that the Scheduled Balance Total figure for the “State” and “Property” stratification tables is not equal to the sum of the scheduled balance figures for each state or property, the difference is explained by loans that have been modified into a split loan structure. The “State” and “Property” stratification tables do not include the balance of the subordinate note (sometimes called the B-piece or a “hope note”) of a loan that has been modified into a split-loan structure. Rather, the scheduled balance for each state or property only reflects the balance of the senior note (sometimes called the A-piece) of a loan that has been modified into a split-loan structure. Copyright 2017, Wells Fargo Bank, N.A. Page 9 of 25 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30305329 1 IN Various Various 322,838.43 246,372.30 3.811% N/A 5/1/23 N 98,372,175.11 98,125,802.81 8/1/17 30305002 2 MU Minneapolis MN 306,637.91 135,020.21 4.000% N/A 5/1/23 N 89,023,910.31 88,888,890.10 8/1/17 30305166 3 MU New York NY 308,396.18 0.00 4.093% N/A 6/1/23 N 87,500,000.00 87,500,000.00 8/1/17 30305167 4 MU Monterey Park CA 265,550.60 108,473.74 4.479% N/A 5/1/18 N 68,850,488.84 68,742,015.10 8/1/17 30305168 5 RT Gilbert AZ 133,877.82 100,787.07 3.094% N/A 6/1/19 N 50,257,318.41 50,156,531.34 8/1/17 30305169 6 RT Huntsville AL 140,318.92 0.00 3.746% N/A 6/1/23 N 43,500,000.00 43,500,000.00 8/1/17 30305170 7 MF Various Various 144,323.55 57,592.04 3.950% N/A 5/1/23 N 42,430,770.10 42,373,178.06 8/1/17 30305171 8 SS New York NY 128,689.94 42,024.44 4.678% N/A 6/7/23 N 31,946,639.67 31,904,615.23 8/7/17 30305172 9 MF Jacksonville FL 106,705.96 37,530.06 4.490% N/A 7/1/23 N 27,598,351.62 27,560,821.56 8/1/17 30305173 10 MF St. Petersburg FL 68,204.24 34,411.25 3.700% N/A 5/1/20 N 21,406,734.78 21,372,323.53 8/1/17 30305174 11 RT Orange CT 72,764.19 33,194.28 4.188% N/A 7/1/23 N 20,179,187.64 20,145,993.36 8/1/17 30305175 12 OF Knoxville TN 75,926.79 27,675.86 4.274% N/A 6/1/23 N 20,630,099.92 20,602,424.06 8/1/17 30305176 13 OF New York NY 57,113.19 0.00 3.790% N/A 7/1/23 N 17,500,000.00 17,500,000.00 8/1/17 30305177 14 LO Atlanta GA 61,010.37 34,620.28 4.560% N/A 7/5/18 N 15,537,445.07 15,502,824.79 8/5/17 30305178 15 MF Springfield MO 59,432.20 30,594.30 4.620% N/A 7/5/23 N 14,938,970.01 14,908,375.71 8/5/17 30305179 16 MF Hardeeville SC 52,700.82 23,656.43 4.075% N/A 7/5/18 N 15,018,637.76 14,994,981.33 8/5/17 30305180 17 RT Irving TX 53,756.33 22,843.22 4.370% N/A 6/1/23 N 14,283,652.50 14,260,809.28 8/1/17 30305181 18 RT San Diego CA 44,064.33 24,978.12 3.700% N/A 6/1/23 N 13,830,130.01 13,805,151.89 8/1/17 30305182 19 MF Tampa FL 52,012.23 21,461.38 4.270% N/A 7/5/18 N 14,145,502.94 14,124,041.56 8/5/17 30305183 20 MF North Port FL 50,085.88 20,207.23 4.070% N/A 4/1/23 N 14,290,969.81 14,270,762.58 8/1/17 30305184 21 MF Rosenberg TX 49,760.38 19,789.63 4.067% N/A 7/1/23 N 14,206,820.68 14,187,031.05 8/1/17 30305185 22 OF Phoenix AZ 54,362.58 20,061.95 4.700% N/A 7/5/23 N 13,432,072.62 13,412,010.67 8/5/17 30305186 23 MF Panama City Beach FL 43,687.13 17,433.27 3.950% N/A 5/1/23 N 12,843,908.78 12,826,475.51 8/1/17 30305187 24 LO Wauwatosa WI 38,709.81 27,589.10 3.970% N/A 6/5/18 N 11,323,256.91 11,295,667.81 8/5/17 30305188 25 MU Scottsdale AZ 43,171.05 18,122.09 4.400% N/A 6/5/23 N 11,394,118.91 11,375,996.82 8/5/17 30305189 26 RT Bay Shore NY 33,366.33 0.00 3.229% N/A 5/1/23 N 12,000,000.00 12,000,000.00 8/1/17 30305190 27 OF Grand Prairie TX 39,169.39 17,403.70 4.250% N/A 7/1/23 N 10,702,831.28 10,685,427.58 8/1/17 30305191 28 MH West Palm Beach FL 36,689.73 16,973.83 4.180% N/A 5/1/23 N 10,193,165.81 10,176,191.98 8/1/17 30305192 29 LO Scottsdale AZ 38,891.87 21,909.69 4.580% N/A 7/1/18 N 9,861,300.63 9,839,390.94 8/1/17 30305193 30 RT Various Various 21,215.70 9,227.67 4.240% 1/1/18 1/1/43 N 5,810,750.66 5,801,522.99 8/1/17 30305194 31 SS Various SC 36,010.42 14,539.34 4.480% N/A 7/5/23 N 9,334,498.00 9,319,958.66 8/5/17 30305195 32 LO Phoenix AZ 28,409.74 16,238.69 4.540% N/A 7/1/18 N 7,266,951.62 7,250,712.93 8/1/17 30305196 33 LO Sandston VA 25,438.49 16,599.01 4.200% N/A 6/1/23 N 7,033,684.09 7,017,085.08 8/1/17 30305197 34 MH Bend OR 24,120.21 12,011.75 4.020% N/A 4/1/18 N 6,967,801.98 6,955,790.23 8/1/17 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 10 of 25 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30305198 35 RT Tucson AZ 21,474.13 11,911.06 3.760% N/A 5/1/23 N 6,632,365.47 6,620,454.41 8/1/17 30305199 36 SS San Francisco CA 23,930.00 9,147.52 4.670% N/A 3/1/23 N 5,950,679.64 5,941,532.12 8/1/17 30305201 38 OF New York NY 19,581.67 0.00 3.790% N/A 7/1/23 N 6,000,000.00 6,000,000.00 8/1/17 30305202 39 MH Clackamas OR 15,566.70 6,755.39 4.320% N/A 6/1/23 N 4,184,597.17 4,177,841.78 8/1/17 30305203 40 SS Tomball TX 13,566.22 6,520.36 4.090% N/A 5/1/23 N 3,851,912.48 3,845,392.12 8/1/17 30305204 41 MF Morgantown WV 14,191.42 5,499.40 4.580% N/A 7/5/23 N 3,598,332.39 3,592,832.99 8/5/17 30305205 42 MH Rialto CA 12,860.62 5,294.59 4.460% N/A 5/1/23 N 3,348,635.94 3,343,341.35 8/1/17 30305206 43 MH Ukiah CA 10,079.61 5,248.06 4.800% N/A 7/1/23 N 2,438,616.03 2,433,367.97 8/1/17 30305207 44 MH Niles MI 9,484.27 4,629.92 5.060% N/A 3/1/23 N 2,176,677.78 2,172,047.86 8/1/17 30305208 45 MH Hamilton OH 7,983.03 2,438.34 5.190% N/A 6/1/23 N 1,786,245.30 1,783,806.96 8/1/17 Totals 3,166,130.38 1,286,786.57 903,580,208.67 902,293,422.10 0.00 (1) Property Type Code (2) Resolution Strategy Code (3) Modification Code MF - Multi-Family SS - Self Storage 1 - Modification 7 - REO 11 - Full Payoff 1 - Maturity Date Extension 6 - Capitalization on Interest RT - Retail 98 - Other 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 2 - Amortization Change 7 - Capitalization on Taxes HC - Health Care SE - Securities 3 - Bankruptcy 9 - Pending Return 13 - TBD 3 - Principal Write-Off 8 - Other IN - Industrial CH - Cooperative Housing 4 - Extension to Master Servicer 98 - Other 4 - Blank 9 - Combination MH - Mobile Home Park WH - Warehouse 5 - Note Sale 10 - Deed in Lieu Of 5 - Temporary Rate Reduction 10 - Forbearance OF - Office ZZ - Missing Information 6 - DPO Foreclosure MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 11 of 25 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Recent Fiscal NOI Recent NOI NOI Start Date NOI End Date 30305329 1 Industrial Various Various 98,125,802.81 0.00 39,094,130.00 30305002 2 Mixed Use Minneapolis MN 88,888,890.10 17,932,434.66 16,945,187.00 1/1/17 6/30/17 30305166 3 Mixed Use New York NY 87,500,000.00 16,223,735.38 0.00 30305167 4 Mixed Use Monterey Park CA 68,742,015.10 9,149,794.61 0.00 30305168 5 Retail Gilbert AZ 50,156,531.34 19,621,463.76 0.00 30305169 6 Retail Huntsville AL 43,500,000.00 5,530,458.13 0.00 30305170 7 Multi-Family Various Various 42,373,178.06 3,369,003.92 0.00 30305171 8 Self Storage New York NY 31,904,615.23 0.00 0.00 30305172 9 Multi-Family Jacksonville FL 27,560,821.56 2,174,273.00 2,304,412.32 6/1/16 5/31/17 30305173 10 Multi-Family St. Petersburg FL 21,372,323.53 2,359,338.27 2,405,908.80 7/1/16 6/30/17 30305174 11 Retail Orange CT 20,145,993.36 2,319,430.16 2,291,821.75 1/1/17 6/30/17 30305175 12 Office Knoxville TN 20,602,424.06 2,426,532.40 0.00 30305176 13 Office New York NY 17,500,000.00 2,463,056.01 0.00 30305177 14 Lodging Atlanta GA 15,502,824.79 0.00 0.00 30305178 15 Multi-Family Springfield MO 14,908,375.71 1,606,422.00 0.00 30305179 16 Multi-Family Hardeeville SC 14,994,981.33 1,959,214.65 1,974,563.83 1/1/17 5/31/17 30305180 17 Retail Irving TX 14,260,809.28 0.00 0.00 30305181 18 Retail San Diego CA 13,805,151.89 1,836,303.60 0.00 30305182 19 Multi-Family Tampa FL 14,124,041.56 0.00 0.00 30305183 20 Multi-Family North Port FL 14,270,762.58 1,814,640.95 0.00 30305184 21 Multi-Family Rosenberg TX 14,187,031.05 1,349,162.37 0.00 30305185 22 Office Phoenix AZ 13,412,010.67 1,426,470.67 1,281,599.38 1/1/17 6/30/17 30305186 23 Multi-Family Panama City Beach FL 12,826,475.51 1,438,408.35 0.00 30305187 24 Lodging Wauwatosa WI 11,295,667.81 1,800,430.59 0.00 30305188 25 Mixed Use Scottsdale AZ 11,375,996.82 1,032,914.57 0.00 30305189 26 Retail Bay Shore NY 12,000,000.00 2,503,083.76 0.00 30305190 27 Office Grand Prairie TX 10,685,427.58 848,233.39 990,003.08 1/1/17 6/30/17 30305191 28 Mobile Home Park West Palm Beach FL 10,176,191.98 0.00 1,197,044.17 30305192 29 Lodging Scottsdale AZ 9,839,390.94 2,041,257.58 0.00 30305193 30 Retail Various Various 5,801,522.99 1,004,699.10 0.00 30305194 31 Self Storage Various SC 9,319,958.66 1,149,697.15 0.00 30305195 32 Lodging Phoenix AZ 7,250,712.93 1,544,939.86 0.00 30305196 33 Lodging Sandston VA 7,017,085.08 1,388,119.18 0.00 30305197 34 Mobile Home Park Bend OR 6,955,790.23 626,113.71 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 12 of 25 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Recent Fiscal NOI Recent NOI NOI Start Date NOI End Date 30305198 35 Retail Tucson AZ 6,620,454.41 1,261,493.08 0.00 30305199 36 Self Storage San Francisco CA 5,941,532.12 0.00 0.00 30305201 38 Office New York NY 6,000,000.00 1,239,191.80 0.00 30305202 39 Mobile Home Park Clackamas OR 4,177,841.78 458,582.57 0.00 30305203 40 Self Storage Tomball TX 3,845,392.12 0.00 0.00 30305204 41 Multi-Family Morgantown WV 3,592,832.99 316,407.00 0.00 30305205 42 Mobile Home Park Rialto CA 3,343,341.35 354,295.87 374,144.00 1/1/17 6/30/17 30305206 43 Mobile Home Park Ukiah CA 2,433,367.97 288,036.53 0.00 30305207 44 Mobile Home Park Niles MI 2,172,047.86 245,738.36 0.00 30305208 45 Mobile Home Park Hamilton OH 1,783,806.96 214,163.51 0.00 Total 902,293,422.10 Copyright 2017, Wells Fargo Bank, N.A. Page 13 of 25 Principal Prepayment Detail Loan Number Loan Group Offering Document Principal Prepayment Amount Prepayment Penalties Cross-Reference Payoff Amount Curtailment Amount Prepayment Premium Yield Maintenance Premium No Principal Prepayments this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 14 of 25 Historical Detail Delinquencies Prepayments Rate and Maturities Distribution 30-59 Days 60-89 Days 90 Days or More Foreclosure REO Modifications Curtailments Payoff Next Weighted Avg. WAM Date # Balance # Balance # Balance # Balance # Balance # Balance # Amount # Amount Coupon Remit 8/17/17 0 0 0 0 0 0 0 0 4.069135% 56 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.052506% 7/17/17 0 0 0 0 0 0 0 0 4.069142% 57 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.052513% 6/16/17 0 0 0 0 0 0 0 0 4.069157% 58 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.052527% 5/17/17 0 0 0 0 0 0 0 0 4.069165% 59 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.052533% 4/17/17 0 0 0 0 0 0 0 0 4.069190% 60 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.052556% 3/17/17 0 0 0 0 0 0 0 0 4.069206% 61 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.052571% 2/17/17 0 0 0 0 0 0 0 0 4.069246% 62 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.052610% 1/18/17 0 0 0 0 0 0 0 0 4.069262% 63 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.052625% 12/16/16 0 0 0 0 0 0 1 0 4.069277% 64 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $1,302,200.00 $0.00 4.052639% 11/18/16 0 0 0 0 0 0 0 0 4.069544% 65 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.052910% 10/17/16 0 0 0 0 0 0 0 0 4.069559% 66 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.052923% 9/16/16 0 0 0 0 0 0 1 0 4.069581% 67 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $2,506,350.00 $0.00 4.052945% Note: Foreclosure and REO Totals are included in the delinquencies aging categories. Copyright 2017, Wells Fargo Bank, N.A. Page 15 of 25 Delinquency Loan Detail Offering # of Paid Through Current Outstanding Status of Resolution Servicing Foreclosure Actual Outstanding Bankruptcy REO Loan Number Document Months P & I P & I Mortgage Strategy Principal Servicing Cross-Reference Delinq. Date Advances Advances ** Loan (1) Code (2) Transfer Date Date Balance Advances Date Date No Delinquent Loans this Period Totals (1) Status of Mortgage Loan (2) Resolution Strategy Code A - Payment Not Received 0 - Current 4 - Performing Matured Balloon 1 - Modification 7 - REO 11 - Full Payoff But Still in Grace Period 1 - 30-59 Days Delinquent 5 - Non Performing Matured Balloon 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties Or Not Yet Due 2 - 60-89 Days Delinquent 6 - 121+ Days Delinquent 3 - Bankruptcy 9 - Pending Return 13 - TBD B - Late Payment But Less 3 - 90-120 Days Delinquent 4 - Extension to Master Servicer 98 - Other Than 30 Days Delinquent 5 - Note Sale 10 - Deed In Lieu Of ** Outstanding P & I Advances include the current period advance. 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 16 of 25 Specially Serviced Loan Detail - Part 1 Loan Offering Servicing Resolution Scheduled Property Interest Actual Net DSCR Note Maturity Remaining Number Document Transfer Strategy Balance Type (2) State Rate Balance Operating Date DSCR Date Date Amortization Cross-Reference Date Code (1) Income Term No Specially Serviced Loans this Period (1) Resolution Strategy Code (2) Property Type Code 1 - Modification 7 - REO 11 - Full Payoff MF - Multi-Family SS - Self Storage 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties RT - Retail 98 - Other 3 - Bankruptcy 9 - Pending Return 13 - TBD HC - Health Care SE - Securities 4 - Extension to Master Servicer 98 - Other IN - Industrial CH - Cooperative Housing 5 - Note Sale 10 - Deed in Lieu Of MH - Mobile Home Park WH - Warehouse 6 - DPO Foreclosure OF - Office ZZ - Missing Information MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 17 of 25 Specially Serviced Loan Detail - Part 2 Loan Offering Resolution Site Appraisal Appraisal Other REO Number Document Strategy Inspection Phase 1 Date Date Value Property Revenue Comment from Special Servicer Cross-Reference Code (1) Date No Specially Serviced Loans this Period (1) Resolution Strategy Code 1 - Modification 7 - REO 11 - Full Payoff 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 3 - Bankruptcy 9 - Pending Return 13 - TBD 4 - Extension to Master Servicer 98 - Other 5 - Note Sale 10 - Deed in Lieu Of 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 18 of 25 Advance Summary Loan Group Current P&I Outstanding P&I Outstanding Servicing Current Period Interest on P&I and Servicing Advances Advances Advances Advances Paid Totals 0.00 0.00 0.00 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 19 of 25 Modified Loan Detail Loan Offering Pre-Modification Post-Modification Pre-Modification Post-Modification Modification Number Document Balance Balance Interest Rate Interest Rate Date Modification Description Cross-Reference No Modified Loans Totals Copyright 2017, Wells Fargo Bank, N.A. Page 20 of 25 Historical Liquidated Loan Detail Distribution Beginning Fees, Most Recent Gross Sales Net Proceeds Net Proceeds Realized Date of Current Current Period Cumulative Loss to Loan Date ODCR Scheduled Advances, Appraised Proceeds or Received on Available for Loss to Trust Period Adj. Adjustment Adjustment with Cum Balance and Expenses * Value or BPO Other Proceeds Liquidation Distribution to Trust to Trust to Trust Adj. to Trust No Liquidated Loans this Period Current Total Cumulative Total * Fees, Advances and Expenses also include outstanding P & I advances and unpaid fees (servicing, trustee, etc.). Copyright 2017, Wells Fargo Bank, N.A. Page 21 of 25 Historical Bond/Collateral Loss Reconciliation Detail Distribution Offering Beginning Aggregate Prior Realized Amts Covered by Interest Modification Additional Realized Loss Recoveries of (Recoveries)/ Document Balance Realized Loss Loss Applied Credit Support/ (Shortages)/ /Appraisal (Recoveries) Applied to Realized Losses Losses Applied to Date Cross-Reference at Liquidation on Loans to Certificates Deal Structure Excesses Reduction Adj. /Expenses Certificates to Date Paid as Cash Certificate Interest No Realized Losses this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 22 of 25 Interest Shortfall Reconciliation Detail - Part 1 Offering Stated Principal Current Ending Special Servicing Fees Non-Recoverable Modified Interest Interest on Document Balance at Scheduled ASER (PPIS) Excess (Scheduled Rate (Reduction) Cross-Reference Contribution Balance Monthly Liquidation Work Out Interest) Advances /Excess There are no Interest Shortfalls for the above columns for this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 23 of 25 Interest Shortfall Reconciliation Detail - Part 2 Offering Stated Principal Current Ending Reimb of Advances to the Servicer Other (Shortfalls)/ Document Balance at Contribution Scheduled Balance Current Month Left to Reimburse Refunds Comments Cross-Reference Master Servicer There are no Interest Shortfalls for the above columns for this Period Totals Interest Shortfall Reconciliation Detail Part 2 Total 0.00 Interest Shortfall Reconciliation Detail Part 1 Total 0.00 Total Interest Shortfall Allocated to Trust 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 24 of 25 Defeased Loan Detail Offering Document Ending Scheduled Loan Number Cross-Reference Balance Maturity Date Note Rate Defeasance Status 30305177 14 15,502,824.79 7/5/18 4.560 Full Defeasance 30305180 17 14,260,809.28 6/1/23 4.370 Full Defeasance 30305182 19 14,124,041.56 7/5/18 4.270 Full Defeasance 30305199 36 5,941,532.12 3/1/23 4.670 Full Defeasance 30305203 40 3,845,392.12 5/1/23 4.090 Full Defeasance Totals 53,674,599.87 Copyright 2017, Wells Fargo Bank, N.A. Page 25 of 25
